The judgment of the Supreme Court was entered March 8d 1879,
Per Curiam.
Without adopting all the reasons assigned by the learned president of the court below, it will be enough to say that the former proceeding in equity relied on as a defence and the present was substantially between the same parties. The present corporation appellants accepted and have enjoyed the benefit of the decree in the first case so far as it-was in their favor, and .they *509ought not to be allowed now to say that the proceeding was not instituted and prosecuted for their benefit. The complainants representing them in that case demanded an account in the interest of the corporation and it was refused. It was properly placed upon the ground of estoppel, because the whole congregation, including the sole remaining trustee, had acquiesced in the change of the ecclesiastical relations of the church, and it was not alleged then, nor is it alleged now, that a single dollar of the income was appropriated to any other than the legitimate purposes of the worship of God and the preaching of the Gospel. There is no equity in the demand now reiterated on the defendants to discover and account for the funds which it is conceded they received and paid out for the salary of the minister, and the other expenses of maintaining the church. The $9000 in pew-rents was evidently contributed for the very purposes to which it was appropriated.
Decree affirmed, and appeal dismissed at the costs of the appellants.